 In the Matter of THESHERWIN-WILLIAMS COMPANYandUNITEDMINE WORKERS OF AMERICA, DISTRICT50,C. I.O.Case No. R-2837.-Decided September 15, 1941Jurisdiction:paint manufacturing industry.Practice and Procedure:petitiondismissedwhere a unit of so-called "engineers",who are primarilyengaged aswatchmenand whoseduties are closely alliedwith those of other employees at the Company's warehouseisheldto beinappropriate for the purposes of collectivebargaining.Mr. George D. Bonebrake,of Cleveland,Ohio, for the Company.Mr. Milton J. DavenportandMr. Stanley Dobry,of Detroit, Mich.,for the Union.Mr. ArminUhler,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn April 4, 1941, and on July 15 and 29, 1941, respectively, UnitedMine Workers of America, District 50, C. I. 0., herein called theUnion, filed with the Regional Director for the Seventh Region(Detroit,Michigan) a petition and amended petitions' alleging thata question affecting commerce had arisen concerning the represen-tation of employees of The Sherwin-Williams Company, Detroit,Michigan, herein called the Company, and requesting an investi-gation and certification of representatives pursuant to Section 9 (c)of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On June 30, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.3The first amended petition was intended to correct the name of the employer whileon the second amended petitionAcme White Lead & Color Works,a subsidiary, wasadded as a party. In the courseof thehearing it was stipulated,however, that theemployees involved herein are employees of TheSherwin-Williams Company.35 N. L. R. B., No. 95.434 THE SHERWIN-WILLIAMS COMPANY435On July 16, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Compaity and the Union.Pursuant to notice, a hearing was held on July 30, 1941, which wasadjourned to August 4, 1941, at Detroit, Michigan, before ColonelC. Sawyer, the Trial Examiner duly ' designated by the Chief TrialExaminer.The Company and the Union were represented bycounsel and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing, the Company moved to dismiss the proceeding.The Trial Examiner reserved ruling on the motion for the Board.The motion is granted for reasons set forth below.During thecourse of the hearing, the Trial Examiner made various rulings onother motions and on objections to the admission of evidence.TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Sherwin-Williams Company,an Ohio corporation with itsprincipal office at Cleveland,Ohio, and offices and warehouses in theprincipal cities of the United States, operates manufacturing plantssituated at Newark,Bound Brook, and GloucesterCity,New Jersey;Cleveland, Ohio ; Chicago, Illinois ; and Oakland, California.TheCompany controls through stock ownership a number of subsidiarycorporations,among which are AcmeWhiteLead & Color Works withplants at Detroit, Michigan;Dallas, Texas;and Los Angeles, Cali-fornia; and John Lucas & Company,Philadelphia, Pennsylvania,with a plant at Gibsboro,New Jersey.The Company is primarilyengaged in the manufacture and sale of paints, varnishes,lacquers,insecticides,dry colors,chemicals, white pigments,and other raw andintermediate materials of the paint and varnish industry.In connec-tion with the sale and distribution of its products,the Company oper-ates retail stores and warehouses located in numerous cities in theUnited States.One of the Company's warehouses consists of a section of the oldDetroitWhite Lead Works plant,Detroit,Michigan,where theemployeesinvolvedin this proceeding are located.Goods valued inexcess of$500,000 are received at the Detroit warehouse,each year,approximately 95 per cent of which originate in the Company's fac-tories located in other States.Of the materials so received approxi-451270-42-vol 35--29 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDmately 95 per cent are distributed in the State of Michigan.Thematerials distributed from the Detroit warehouse constitute less than2 per cent of the Company's total annual gross sales.IT.THE ORGANIZATION INVOLVEDUnited Mine Workers of America, District 50, affiliated with theCongress of Industrial Organizations, is a labor organization admit-ting to membership employees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Union contends that certain employees employed by the Com-pany at the Detroit White Lead Works, whom the Union describesas engineers,constitute a unit appropriate for collective bargainingpurposes.2The Company, on the other hand, insists that the unitrequested by the Union is inappropriate and that only hourly em-ployees at the Detroit warehouse, excluding watclunen, constitute anappropriate unit.The employees covered by the petition function in a dual capacity.In part, they are employed by the Company as watchmen on the oldDetroitWhite Lead Works premises, a portion of which it utilizesas a warehouse.During the cold season of the year, in addition topatrolling the 17 buildings of the Detroit White Lead Works, theyattend a low-pressure boiler which serves exclusively for heatingpurposes.3The Union rests its contention in regard to the appro-priate unit chiefly on the ground that the three employees performduties sufficiently similar to those performed by certain powerhouseemployees at the Acme White Lead & Color Works, a wholly ownedsubsidiary of The Sherwin-Williams Company, and that these power-house employees enjoy status as a separate bargaining unit.'The'There are three emplo3ees whom the Union seeks to represent.The Trial Examinerat the hearing stated for the record that he had in his possession three membershipapplication cards submitted by the Union to the Regional Director,which bear the signaturesof these three employees.18 The buildings which must be heated consist of the buildings of the Detroit White LeadWorks which are used by the Company as a warehouse and those which are leased tocertain tenants.4 InMatter of Acme White Leadc6ColorWorksandUnited ConstructionWorkersOrganizing Committee,Local Union 202, affiliated with the Congress of Industrial organ-izations,29 N. L. R. B. 1158, the Board determined the appropriate bargaining unitfor the Acme Works,excluding from the unit,among other groups, powerhouse employeesand watchmenSubsequently United Construction Workers Organizing Committee, Local202, C. I. 0, herein called Local 202 petitioned for a unit of the Acme powerhouse em-ployeesUnitedMine Workers of America,District 50, C. I.0 intervened in thatproceeding and reached an agreement with Acme White Lead & Color Works whereby aseparate unit of Acme powerhouse employees was recognizedApparently Local 202 hasacquiesced in that agreement.Matter of Acme White Lead & ColorWorks andUnitedConstructionWorkers Organizing Committee,Local 202, affiliated with the C. I. O ,Case No. VII-R-512. THE SHERWIN-WILLIAMS COMPANY437duties of the Acme powerhouse employees and the three employeesinvolved herein are dissimilar in that the latter are primarily engagedas watchmen.Furthermore, the interests of the three employees areclosely allied with those of other employees at the Company's Detroitwarehouse.5Under all the circumstances, we find that the unit contended for bythe Union is inappropriate for the purposes of collective bargainingand we shall, therefore, grant -the motion of the, Companyto dismissthe petition for investigation and certification of representatives filedby the Union.IV.THE QUESTION CONCERNING REPRESENTATIONSince, as stated in Section III, we do not find that the unit allegedin the petition filed by the Union is appropriate, we find that no ques-tion has arisen concerning the representation of employees of the Com-pany in an appropriate bargaining unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning representation of employees of The Sher-win-WilliamsCompany, Detroit, Michigan,in a unit appropriatefor the purposes of collective bargaining, has arisen, within the mean-ing of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusion oflaw, the National Labor Relations Board hereby orders that the peti-tion for investigation and certification of representatives filed byUnited Mine Workers of America, District 50, affiliated with theCongress of Industrial Organizations be, and it hereby is, dismissed.The Company emplois at its Detroit warehouse nine employees, four of whom areclassified as supervisory, while the remaining five are engaged in receiving, packing, andshipping functions.